Citation Nr: 0214543	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-01 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a low back disorder.

(The issue of entitlement to an increased rating for service-
connected coronary artery disease with angina will be the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The Retired Enlisted 
Association


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from February 1952 to February 
1956 and from January 1959 to November 1975.

This appeal is from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The instant appeal is advanced on the docket to correct an 
administrative error that caused significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for service-connected 
coronary artery disease with angina pursuant to authority in 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing this 
issue.

FINDINGS OF FACT

1.  VA denied a claim for service connection for a back 
condition in July 1996 and notified the veteran of the 
disallowance and of his appellate rights by letter of August 
8, 1996.

2.  The veteran did not appeal from the disallowance of 
service connection for a back condition during the year 
following August 8, 1996.

3.  The instant appeal from a July 2000 disallowance of 
service connection for a low back disorder addresses the same 
claim as that previously denied as for a back condition.

4.  Evidence presented or secured since July 1996 is not new 
or is new and not material to the question whether the 
veteran's current low back pathology was incurred or 
aggravated in service.


CONCLUSIONS OF LAW

1.  The rating decision of July 1996 denying service 
connection for a back condition is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d) 
(2002).

2.  New and material evidence has not been presented or 
secured to reopen a finally disallowed claim of entitlement 
to service connection for a low back disorder.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as to 
claims to reopen received before August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2001), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2002).  No forms are necessary to prosecute a 
claim to reopen a previously disallowed claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The rating decision on 
appeal predated the VCAA and its implementing regulations.  
The October 2000 notice of disallowance of the claim informed 
the veteran of the necessity of submitting new and material 
evidence, as did the December 2000 statement of the case 
(SOC) and the May 2001 supplemental SOC (SSOC).  The 
statement of the case notified the veteran that VA would 
undertake to obtain evidence on his behalf of which he 
informed VA and authorized VA to obtain.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b), (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).

The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Under the law 
in effect at the time of the veteran's May 2000 application 
to reopen the claim for a low back disorder, VA had no duty 
to assist the veteran to develop evidence in support of his 
claim until the previously disallowed claim for stomach 
ulcers was reopened.  See Elkins v. West, 12 Vet. App. 209, 
218 (1999).

Given the procedural posture of the veteran's claim, the 
requirements to notify the veteran of VA failure to obtain 
evidence, see 38 C.F.R. § 3.159(e) (2002), and to provide a 
medical examination under certain circumstances, see 
38 C.F.R. § 3.159(c)(4) (2002), are moot.  

The Board sees no areas in which further development is 
needed.  The file reflects that the RO fulfilled the 
requirements of the VCAA as they apply to this case.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Whether to Reopen a Claim of Entitlement to Service 
Connection for a Low Back Disorder

The RO disallowed service connection for degenerative 
arthritis of the lumbar spine in December 1978.  The veteran 
did not appeal.  He applied to reopen the claim in October 
1995 and the RO disallowed the application in July 1996, 
styling the claim as for a back condition.  The RO notified 
the veteran of the denial and of his appellate rights in a 
letter of August 8, 1996.  The veteran did not respond during 
the year ending August 7, 1997.  In May 2000 he again filed a 
claim for service connection for a low back disorder.  The 
several claims are for the same disability.  Ashford v. 
Brown, 10 Vet. App. 120 (1997).

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

The December 1978 rating decision considered service medical 
records that VA obtained in May 1978, medical records post-
dating the veteran's separation from military medical 
facilities, and a VA examination performed in July and August 
1978.  The RO found that the lumbosacral pathology documented 
in the VA examination was not service connected.

In July 1996, the RO considered, in addition to the 
previously obtained service medical records, a January 1996 
statement by J. Ferrell, M.D., which reported seeing the 
veteran in 1987 with a history of back and left leg pain.  
Dr. Ferrell reported the course of the veteran's back 
condition and treatment from 1987 to December 1991.  Dr. 
Ferrell provided no information about the time of onset or 
cause of the veteran's low back condition, nor did he state 
any opinion linking it with the veteran's military service.  
The RO found the veteran had not submitted new and material 
evidence to reopen the claim.  As noted above, the veteran 
did not timely appeal in response to the August 8, 1996, 
notice of the decision, which included a copy of the rating 
decision.

When the RO denied the appellant's claim in July 1996, and 
the appellant did not appeal within one year of the date of 
the letter notifying him of the denial, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2002); see also Suttman v. Brown, 5 
Vet. App. 127, 135 (1993) (section 7105(c) finality also 
subject to section 5108 exception).  To reopen the claim, new 
and material evidence must be presented or secured.  
38 U.S.C.A. § 5108 (West 1991).  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  This claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since July 1996 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since July 1996 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

Since July 1996, the veteran has submitted multiple 
photocopies of the service medical records considered in 
December 1978, of the July and August VA examination report, 
of the December 1978 rating decision, and of Dr. Ferrell's 
January 1996 statement.  None of these are new evidence.  If 
evidence is not new, the inquiry whether it is new and 
material ends; the claim cannot be reopened.  Smith v. West, 
12 Vet. App. 312, 314 (1999).

The veteran also stated in his substantive appeal that his 
back condition should be service connected because it is 
shown in his service records and in a report of a January 
2001 magnetic resonance imaging (MRI) study of his 
lumbosacral spine.  The veteran's statement is cumulative, as 
his prior claim and submission of the service medical records 
showed the condition of his back in service, which is not and 
was not in dispute.  For purposes of presenting or securing 
new and material evidence to reopen a previously disallowed 
claim, cumulative evidence is not new, and whether it is 
material will not be considered.  Anglin v. West, 203 F.3d 
1343, 1346-47 (Fed. Cir. 2000).

The veteran also submitted a copy of the January 2001 MRI 
report he referenced in his substantive appeal.  It shows the 
current status of his lumbosacral spine.  It is uninformative 
about the time of onset, the cause of the current condition, 
or any other point that could be material to the question 
whether the veteran's low back disorder was incurred or 
aggravated in service.  It does not "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability."  Hodge, 155 F.3d at 
1363.  It is new but not material evidence.  Whereas it is 
not new and material, 38 C.F.R. § 3.156(a) (2001), the 
Secretary will not reopen and review the claim based on it.  
38 U.S.C.A. § 5108 (West 1991).

Finally, if the veteran's intent was to imply a link between 
the condition of his back as shown in the MRI report and the 
condition of his back in service, the Board cannot take 
cognizance of such an implication as new and material 
evidence.  Even if explicitly articulated, it would be the 
veteran's lay medical opinion.  As a layman, he lacks the 
medical expertise necessary to proffer his medical opinion as 
evidence that can be new and material.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).


ORDER

Whereas new and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for a low back disorder, the appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

